EXHIBIT 10(iii)A(2)

AMENDMENT No. 2

TO

ACUITY BRANDS, INC

AMENDED AND RESTATED SEVERANCE AGREEMENT

THIS AMENDMENT made and entered into as of the 29th day of September, 2006, by
and between ACUITY BRANDS, INC. (the “Company”) and VERNON J. NAGEL
(“Executive”);

W I T N E S S E T H

WHEREAS, the Company and Executive entered into an Amended and Restated
Severance Agreement, dated as of January 20, 2004 (“Severance Agreement”),
providing for the payment of certain compensation and benefits to Executive if
Executive’s employment is terminated under certain circumstances; and

WHEREAS, the parties now desire to amend the Severance Agreement in the manner
hereinafter provided;

NOW, THEREFORE, the Severance Agreement is hereby amended, as follows:

1.

Section 4.3 is hereby amended by deleting the present section in its entirety
and substituting the following in lieu thereof:

 

  “4.3 Stock Options. Unvested Stock Options granted to Executive under the
Acuity Brands, Inc. Long-Term Incentive Plan (“LTIP”) shall continue to vest
during the Severance Period, provided, that if Executive dies during the
Severance Period, the continued vesting of such Stock Options shall cease. Stock
Options vested as of Executive’s Date of Termination and Stock Options that vest
during the Severance Period shall remain exercisable for the shorter of the
remaining exercise term or ninety (90) days following the end of the Severance
Period. Subject to the proviso at the end of this sentence, all Stock Options
outstanding ninety (90) days following the end of the Severance Period shall be
immediately forfeited; provided, that if the Stock Option Agreement granting the
Stock Option to Executive provides for more favorable continued vesting or
exercisability after Executive’s Date of Termination, the provisions of such
Stock Option Agreement shall apply to the vesting and exercisability of
Executive’s Stock Options after Executive’s termination. “



--------------------------------------------------------------------------------

2.

This Amendment to the Severance Agreement shall be effective as of the date of
this Amendment. Except as hereby modified, the Severance Agreement shall remain
in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

EXECUTIVE

/s/ Vernon J. Nagel

VERNON J. NAGEL COMPANY ACUITY BRANDS, INC. By:  

/s/ Kenyon W. Murphy